1    HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
2    MEGAN HOPKINS, CA Bar #294141
     Assistant Federal Defender
3    Office of the Federal Defender
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
     Telephone: (559) 487-5561
5
     Attorney for Defendant
6    ALECIA TRAPPS
7
8                               IN THE UNITED STATES DISTRICT COURT
9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                          Case No. 1:18-cr-00076-LJO-BAM
12
                          Plaintiff,                     STIPULATION TO CONTINUE
13                                                       SENTENCING HEARING; ORDER
         vs.
14                                                       Date: March 30, 2020
                                                         Time: 10:00 a.m.
15                                                       Judge: Honorable Dale A. Drozd
      ALECIA TRAPPS et al,
16
                          Defendant.
17
18             IT IS HEREBY STIPULATED by and between the parties through their respective
19   counsel, Assistant United States Attorney, Melanie Alsworth, counsel for the plaintiff, and
20   Assistant Federal Defender, Megan T. Hopkins, counsel for defendant, Alecia Trapps, that the
21   sentencing hearing currently set for January 21, 2020 be continued to March 30, 2020, at 10:00
22   a.m., before the Honorable Dale A. Drozd.
23             The reason for the request for continuance is to allow defense counsel sufficient time to
24   arrange for travel to meet and review the draft presentence report (PSR) with Ms. Trapps and
25   prepare informal objections to the draft report. Defense counsel has identified a significant
26   number of informal objections to be made, and will need additional time to gather documentation
27   for the probation officer in order to make the necessary corrections to the report during the
28   informal stage. Defense counsel will need to arrange travel from Sacramento to Fresno on a
1    designated day in order to review the PSR with Ms. Trapps in the U.S. Marshal lock-up facility,
2    and may require an additional meeting following further investigation.
3             The parties are requesting the date of March 30, 2020 as defense counsel has another
4    matter on for sentencing before this Court on that date, and is unavailable in February due to a
5    scheduled trial. A hearing on March 30, 2020 at 10:00 a.m. is mutually convenient for both
6    parties, and therefore it is the request of the parties to continue the sentencing hearing to that date
7    and time.
8                                                                     Respectfully submitted,
9                                                                     McGREGOR W. SCOTT
                                                                      United States Attorney
10
11   Dated: December 11, 2019                                   By:   /s/ Melanie Alsworth
                                                                      MELANIE ALSWORTH
12                                                                    LAUREL MONTOYA
13                                                                    Assistant United States Attorneys
                                                                      Attorneys for Plaintiff
14
15                                                                    HEATHER E. WILLIAMS
                                                                      Federal Defender
16
17   Dated: December 11, 2019                                   By:   /s/ Megan Hopkins
                                                                      MEGAN HOPKINS
18                                                                    Assistant Federal Defender
                                                                      Attorney for Defendant
19                                                                    ALECIA TRAPPS
20
21
22
23
24
25
26
27
28


      Trapps - Stipulation to Continue Sentencing Hearing   2
1                                                           ORDER
2             The Court hereby grants the parties’ request to continue the sentencing hearing as to this
3    defendant and set the matter for sentencing on March 30, 2020 at 10:00 a.m. The presentence
4    schedule shall be adjusted accordingly based on the new hearing date.
5
     IT IS SO ORDERED.
6
7        Dated:         December 11, 2019                           /s/ Lawrence J. O’Neill _____
                                                            UNITED STATES CHIEF DISTRICT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


      Trapps - Stipulation to Continue Sentencing Hearing     3
